Citation Nr: 1704638	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  11-31 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

By a decision dated in April 2015, the Board, in pertinent part, denied entitlement to service connection for posttraumatic stress disorder (PTSD).  The Veteran appealed that part of the Board's April 2015 decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2016 Memorandum Decision, the Court reversed the Board's April 2015 decision as to the denial of entitlement to service connection for PTSD, and remanded the matter for further proceedings consistent with the Memorandum Decision.


FINDING OF FACT

It is at least as likely as not that the Veteran's PTSD is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claimant is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§1110, 1131.  

Generally, to establish a right to compensation for a present disability, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Entitlement to service connection for PTSD in particular requires: (1) medical evidence diagnosing PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders, (DSM); (2) a link between current symptoms and an in-service stressor, as established by medical evidence; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The Board finds the Veteran's VA treatment records indicate PTSD has been diagnosed in accordance with the DSM by his treating VA psychiatrist and psychologist throughout the appeal period.  See, e.g., June 2015 psychiatry attending note; January 2015 psychology progress note; January 2015 mental health treatment plan note; February 2014 mental health treatment plan note; October 2012 mental health treatment plan note; December 2011 mental health treatment plan note; January 2011 mental health treatment plan note; October 2010 psychology progress note (noting the Veteran's avoidance symptoms); August 2010 psychiatry attending note; December 2009 mental health treatment plan note; October 2007 mental health initial evaluation.

The Veteran contends his current PTSD is related to his service in the Republic of Vietnam.  See, e.g., June 2009 VA Form 21-526.  The evidence of record confirms the Veteran served in the Republic of Vietnam from July 1967 to July 1968.  See April 2014 verification of service.  VA has confirmed that the Veteran served as a heavy vehicle driver in Long Binh, Vietnam, and that multiple mortar, rocket, and Sapper attacks occurred on the Bien Hoa-Long Binh base during the months of July 1967 to July 1968, with resulting casualties.  See May 2010 Formal finding of information to corroborate stressor(s) associated with a claim for service connection for PTSD; see also DD Form 214; service personnel records.  As such, the Board affords the Veteran the benefit of the doubt, and the Veteran's stressor is conceded.  

Upon the Veteran's October 2007 VA mental health initial evaluation, the Veteran reported that while he was in Vietnam, he saw people get killed, body bags with the remains of U.S. soldiers, and service members missing limbs.  The Veteran reported having difficulty adjusting to civilian life after his return.  The Veteran reported currently having nightmares about being in Vietnam, and that his wife had to wake him up because he struck her during such nightmares.  The Veteran complained of "hating everybody" unless they were in a military uniform because of what had happened to him in Vietnam, irritability, mood swings, and being unable to "deal with people" anymore, so he worked by himself.  The Veteran reported his wife said he had been that way since he returned from Vietnam.  The VA psychiatrist noted the Veteran's reports of difficulty being in crowds, having to sit with his back to a wall while in a restaurant, nightmares, as well as feeling irritable, anxious, becoming depressed and angry, with difficulty controlling his temper and impulse.  The VA psychiatrist diagnosed PTSD.

The Veteran's VA treatment records reflect continued reports by the Veteran regarding his experiences in Vietnam, as well as continued diagnoses of PTSD by both his treating VA psychiatrist and psychologist from October 2007 until June 2010.  See, e.g., June 2010 psychology progress note; June 2010 psychiatry attending note; March 2010 psychiatry attending note; August 2009 psychology progress note; May 2009 psychology progress note; January 2008 psychiatry attending note.

Upon VA examination in June 2010, the VA examiner noted the Veteran's corroborated stressor regarding his Vietnam service.  Following examination of the Veteran, the VA examiner opined he did not meet the full diagnostic criteria for PTSD at that time, but diagnosed anxiety disorder not otherwise specified.  The VA examiner opined that the Veteran's anxiety symptoms are partially related to his Vietnam stressors.  

The Veteran's VA treatment records reflect repeated reports by the Veteran regarding his experiences in Vietnam, to include continued nightmares and flashbacks, and both his treating VA psychiatrist and psychologist have continued to diagnose PTSD from June 2010 to the present.  See, e.g., July 2015 psychology progress note; June 2015 psychiatry attending note; September 2014 psychiatry attending note; February 2014 psychiatry attending note; December 2013 psychiatry attending note; June 2013 psychiatry attending note; May 2011 psychiatry attending note; January 2011 psychiatry attending note; October 2010 psychology progress note (specifically noting the Veteran's avoidance symptoms); August 2010 psychology progress note.

Accordingly, the Board affords the Veteran the benefit of the doubt, and finds the totality of the medical evidence of record establishes a link between the Veteran's active duty service and his PTSD.  Accordingly, the Board finds that a grant of service connection is warranted for PTSD.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


